DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 01/08/2020 these drawing are acceptable by the examiner.

Priority
 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claims 37 (19 and 28 with similar limitation) the closest prior art record Kalistaja et al. (US 2015/0138024 A1) in view of Qi et al. (US 2012/0268339 A1) teach
a mobile terminal, comprising:

 	a display disposed at a rear surface of the window;
 	a housing having four sides and four comers defining portions of an exterior surface of the mobile terminal and at least partially defining an interior volume including the display, the housing comprising:
 	a ground provided within the housing;
 	a first conductive member defining at least part of a first corner of the four comers and configured to operate as a radiator of a first antenna,
	However, the combination of Kalistaja and Qi are fail to teach or fairly suggest
 	wherein the first conductive member comprises:
 	a first sub-member at a first portion of a top side of the four sides; and a second sub-member formed at a first portion of a first lateral side of the four sides, wherein the first conductive member is fed by a first feeder unit for operating the radiator of the first antenna;
 	a second conductive member defining at least part of a second corner of the four comers and configured to operate as a radiator of a second antenna, wherein the second conductive member comprises:
 	a third sub-member at a second portion of the top side of the four sides; and 
a fourth sub-member formed at a first portion of a second lateral side of the four sides, wherein the second conductive member is fed by a second feeder unit for operating the radiator of the second antenna;

wherein the third conductive member comprises:
a fifth sub-member at a first portion of a bottom side of the four sides; and 
a sixth sub-member formed at a second portion of the first lateral side of the four sides, wherein the third conductive member is fed by a third feeder unit for operating the radiator of the third antenna; and
a fourth conductive member defining at least part of a fourth corner of the four corners and configured to operate as a radiator of a fourth antenna, the fourth corner forming part of the housing diagonally opposite the first comer,
wherein the fourth conductive member comprises:
a seventh sub-member at a second portion of the bottom side of the four sides; and 
an eighth sub-member at a second portion of the second lateral side of the four sides, wherein the fourth conductive member is fed by a fourth feeder unit for operating the radiator of the fourth antenna;
a plurality of printed circuit boards disposed within the housing;
at least one switch connected between the ground of the printed circuit boards and at least one of the first, second, third, or fourth conductive member, and configured to vary a resonant frequency of one of the first, second, third, and fourth antennas;

a rear cover disposed at a rear surface of the housing,
wherein a length of the first sub-member is greater than a length of the third sub-member, wherein the first sub-member and the third sub-member are divided by a first slot at the top side of the housing,
wherein the second sub-member and the ground are divided by a second slot at the first lateral side of the housing,
wherein a length of the seventh sub-member is greater than a length of the fifth sub-member, 
wherein the fifth sub-member and the seventh sub-member are divided by a third slot at the bottom side of the housing,
wherein the eighth sub-member and the ground are divided by a fourth slot at the second lateral side of the housing,
wherein the second sub-member and the sixth sub-member are divided by the ground at the first lateral side of the housing,
wherein the fourth sub-member and the eighth sub-member are divided by the ground at the second lateral side of the housing,
wherein the first conductive member and the fourth conductive member are configured to receive at least a radio signal of low frequency or high frequency,

wherein at least two of the first, second, third, or fourth conductive member are configured to receive radio signals simultaneously.

Claims 20-27 and 29-36 are allowance as being dependent directly or indirectly to the independent claims 19 and 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/Primary Examiner, Art Unit 2641